 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   GINA TOMASELLI, CSBN 267090
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5602
 7          Facsimile: (415) 744-0134
            E-Mail: Gina.Tomaselli@ssa.gov
 8          Attorneys for Defendant

 9
                                     UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO
11

12   PATRICK A. BOCKARI,                              )
                                                      ) Case No. 2:19-CV-00698-TLN-AC
13                          Plaintiff,                )
            v.                                        ) REQUEST AND PROPOSED ORDER FOR
14                                                    ) EXTENSION OF TIME
     ANDREW SAUL,1                                    )
15   Commissioner of Social Security,                 )
                                                      )
16                          Defendant.                )
                                                      )
17

18
            Defendant Andrew Saul, Commissioner of Social Security (Defendant), by and through his
19
     counsel of record, requests an extension of time of 30 (thirty) days to file his Opposition to Plaintiff’s
20
     Opening Brief. The current due date is December 19, 2019. The new date will be January 21, 2020.
21
     Defendant requests this extension because the attorney responsible for briefing this case has a chronic
22
     health condition that requires her to take intermittent leave and is contending with an unusually heavy
23
     workload. Defendant attempted to reach Plaintiff and left a voicemail message earlier this week but has
24
     1
       Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
25   pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC 405(g)
26   (action survives regardless of any change in the person occupying the office of Commissioner of Social
     Security).

                                                         -1-
 1   not yet received a response. This request is made in good faith with no intention to unduly delay the

 2   proceedings. Defendant further requests that Court’s Scheduling Order shall be modified accordingly.

 3                                                Respectfully submitted,
 4

 5   Date: December 19, 2019                      MCGREGOR W. SCOTT
                                                  United States Attorney
 6
                                                  /s/ Gina Tomaselli
 7                                                GINA TOMASELLI
                                                  Special Assistant United States Attorney
 8
                                                  Attorneys for Defendant
 9

10                                                ORDER
11
          GOOD CAUSE APPEARING, IT IS SO ORDERED. DEFENDANT SHALL FILE HIS
12   OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE JANUARY 21, 2020.

13
     DATED: December 19, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26


                                                       -2-
